 ,In the Matter Of HOLSTON MANUFACTURING COMPANYandAMERI-CAN FEDERATION OF HOSIERYWORKERS,BRANCH 94, AFFILIATED WITHTHE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. C-2307.-Decided December 17, 19.1Jurisdiction:hosiery manufacturing industry..Settlement:stipulation providing that findings of fact made by the Trial Exam-iner in his Intermediate Report be adopted by the Board as its findings of fact;and providing for compliance with the Act.Unfair LaborPracticesInterference,Restraint, and Coercion:authorizing and approving circulationof no-strike petitions.Discrimination:limiting reinstatement of unfair labor practice strikers whohad applied for reinstatement to extent vacancies existed without displacingpersons hired to replace strikers.Collective Bargaining:majority established by stipulation-refusal to bargaincollectively by: attempts to unilaterally limit duration of recognition to when-ever respondent chose to believe that union no longer represented a majorityeven though it should be short of the life of any contract which respondentmight enter into with union ; limiting bargaining to existing policies;, refusingto accede to terms in regard to grievance procedure which were customary andnormal in collective agreements while insisting on a provision against coercionand intimidation of management by the union; attempting to undercut union'sauthority by approving circulation of no-strike petitions-strike caused byrefusal to bargain-refusal to bargain collectively following strike foundalthough employer executed a contract granting some concessions, when itsduration was limited to the recognition offered at outset of negotiations, andit failed to provide terms customary and normal in collective agreements whichwere originally requested by union and previously denied by respondent; andwhen respondent failed to provide proper facilities for meeting with the_unionto adjust grievances.RemedialOrders: entered on stipulation, requiring employer to cease and desistunfair labor practices ; upon request to bargain collectively ; unfair labor prac-tice strikers awarded reinstatement, but awarded back pay only from thedate of filing of charges in view of union's failure to file charges for morethan 2 years after agreement executed following strike.Practice and Procedure:settlement agreement, the provisions of which wouldnot effectuate the policies of the Act, and executed without the presence of aBoard agent, not given effect under the circumstances.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding clerical and supervisory employees ; stipulation as to46 N. L. R. B., No. 8.55 56DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONANDORDEROn August 21, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action as set out in the. copy of the Interme:'i^te Reportattached hereto.Thereafter the Union filed exceptions to the Inter--mediate Report.On October 19, 1942, the respondent and an attor-ney for the Board entered into the following stipulation :IT IS HEREBY STIPULATED AND AGREED by andbetween the parties hereto :-(I)That the findings of fact made by the Trial Examiner inhis Intermediate Report may be adopted by the Board as its find-ings of fact.(II)That, without further and other procedure- before theBoard to which the parties may be entitled under the NationalLabor Relations Act, or the Rules and Regulations of the Board,the Board may, upon the basis of the entire record in the case andthis stipulation make findings of fact and enter the followingorder:ORDERUpon the basis of the foregoing findings of fact, stipulation andentire record in this case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor RelationsBoard hereby orders that the Holston Manufacturing Company,its officers, agents, successors and assigns, shall :1.Cease and desist from :- ,(a)Refusing to bargain collectively with American Federa-tion of Hosiery Workers, Branch 94, in good faith as the exclu-sive representative of its employees within the appropriate bar-gaining unit in respect to rates of pay, wages, hours of employ-ment,` and other conditions of employment;(b)Discouragingmembership in ' American Federation ofHosiery Workers, Branch 94, or any other labor organization ofits employees, by discrimination in regard to hire, tenure, or anyterm or condition of their employment;(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organi-zation, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and to HOLSTON MANUFACTURING COMPANY57engage in concerted activities for, the purposes- of collectivebargaining and other mutual, aid or protection as guaranteedin Section 7 of the Act.2.Take the following affirmative action to effectuate the policiesof the-National Labor Relations Act :(a)Upon request, bargain collectively with American Federa-tion of Hosiery Workers, Branch 94, in good faith as the exclusiverepresentative of its employees in the appropriate unit in respectto rates of pay, wages, hours of work, and other conditions ofemployment ;(b)Offer to those employees who went on strike on August 31,1939, and who have applied for and have not been offered rein-statement, immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to theirany persons hired by the respondent after August 31, 1939, andnot in the employ of the respondent on that date; and if there-upon, there is not sufficient employment available for the em-ployees to be offered reinstatement, all available positions- shallbe distributed among all employees, without discriminationagainst any employee because of his union affiliation or activities,following such a system of seniority or other non-discriminatorypractice to such extent as has heretofore been applied in the con-duct of the respondent's business; and place those employees forwhom employment is not immediately available upon a preferen-tial list to be offered employment in their former or substantiallyequivalent positions as such employment becomes available andbefore other persons are hired for such work in the order de-termined among them by such system of seniorit' i or other non-discriminatory practice as has heretofore been followed by therespondent; and thereafter, offer said employees upon the pref-erential list employment as it becomes available;(c)Make whole the employees specified in 'paragraph 2 (b)above, for any loss of pay they may have suffered by reason of therespondent's refusal, if any, to reinstate them, as specified in saidparagraph 2 (b) above, by payment to each of them of a sum ofmoney equal to that which each would normally have earned aswages, during the period from May 21, 1942, to the date of therespondent's offer of reinstatement or placement upon a preferen-tial list, less his net earnings, if any, during said period;'(d)Post immediately, in conspicuous places throughout itsplant, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating(1) that the respondent will not engage in ' the conduct from r58DECISIONS OF NATIONAL LABOR RELATIONS BOARD - - 'which it is ordered that it cease and desist in paragraphs 1 (a),(b), and (c) hereof; (2) that the respondent will take the affirma-tive action set forth in paragraphs 2 (a), (b), and (c) hereof;and (3) that the respondent's employees are free to become orremain members of American Federation of Hosiery Workers,Branch 94, and that the respondent will not discriminate againstany employee because of membership or activity in thatorganization ;(e)Notify the Regional Director 'for the Tenth Region inwriting within ten (10) days from' the date of the receipt of thisorder what steps the respondent has taken to comply herewith.(III)That the parties hereby consent to the entry by theUnited States Circuit Court of Appeals for the Sixth Circuit,upon 'application by the Board, of a decree enforcing the Orderof the Board as above set forth, without further notice of saidapplication.(IV) That the execution of this stipulation and entry of--saiddecree shall conclude all proceedings before the Board in theabove-entitled case.-(V) That the entire agreement is contained within the termsof this stipulation and that there is no verbal agreement of anykind which varies, alters or adds to this stipulation.(VI) That this stipulation is subject to the approval of theBoard and shall become effective immediately upon the grantingof such approval.On December 5, 1942, the Board issued an order approving theStipulation and.making it a part of the record in the case.TheBoard has considered the exceptions filed by the Union and finds themwithout merit.Upon the Stipulation and the entire record in thecase, the Board' hereby adopts the findings, conclusions and recom-mendations of the Trial Examiner.ORDER'Upon the basis of the Stipulation and the entire record in the case,and pursuant to Section 10 (c) of the National LaborRelations Act,theNational LaborRelationsBoard hereby orders thatHolstonManufacturing Company, - Knoxville,Tennessee,and its officers,agents, successors,and assigns,shall:1.Cease anddesist from: -" (a)Refusing to bargain collectively with American Federation ofHosiery Workers, Branch 94, in good faithas the exclusive represent-ative of its employees within the appropriate bargaining.unit inrespect torates of pay, wages, hoursof employment,and -other con-ditions ofemployment;4 HOLSTON MANUFACTURING COMPANY59(b)Discouraging membership in American Federation of HosieryWorkers, Branch 94, or any other labor organization of its employees,by discrimination in regard -to hire, tenure, or any term or conditionof their employment;(c)In any other manner interfering with, restraining, or coercingits employees;inthe exercise of the right td self-organization, to form,join, or assist labor 'organizations, to bargain' collectively throughrepresentatives of their own' choosing, and to engage in concertedactivities for the purposes of collective bargaining and other mutualaid or protection' as guaranteed in Section 7 of the Act.2.Take the following affirmative action to effectuate the policies ofthe National Labor Relations Act:(a)Upon request, bargain collectively with American Federationof Hosiery Workers, Branch 94, in good faith as the exclusive repre-sentative of its employees in the appropriate unit in respect to ratesof pay, wages, hours of work, and other conditions of employment;(b)Offer to those employees who went on strike on August 31,1939, and who have applied' for and have, not been offered reinstate-ment, immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority orother rights and privileges, dismissing if necessary, any persons hiredby the respondent after August 31, 1939, and not in the employ ofthe respondent on that date; and if thereupon, there is not sufficientemployment available for the employees to be offered reinstatement,all. available positions shall be distributed among all employees,without discrimination against any employee because of his unionaffiliation or activities, following such a system of seniority or othernon-discriminatory practice to such extent as has heretofore beenapplied in the conduct of the respondent's business; and place thoseemployees for whom employment is not immediately available upona preferential, list to be offered employment in their former or sub-stantially equivalent positions as such employment becomes availableand before other persons are hired for such work in the order deter-mined among them by such system of seniority or other non-discrim-inatory practice as has heretofore been followed by the respondent;and thereafter, offer said employees upon the preferential list' em-ployment as it becomes available;(c)Make whole the employees specified in paragraph 2 (b) above,for any loss of pay they may have suffered by reason of the respond-ent's refusal, if any, to reinstate them, as specified in said paragraph2 (b) above, by payment to each of them of a sum of money equalto that which each would normally have earned as wages, during theperiod from May 21, 1942, to the date of the respondent's offer ofreinstatement or placement upon a preferential list, _less his netearnings, if any,' during said period;0 60,DECISIONSOF NATIONALLABOR RELATIONS BOARD(d)Post immediately in conspicuous places throughout its plant,and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating `(1) that therespondent will not engage in the conduct from which it is orderedthat it cease and desist in paragraphs 1 ('a), (b), and (c) hereof; (2)that the respondent will take the affirmative action set forth in para-graphs 2 (a), (b), and (c) hereof; and (3) that the respondent'semployees are free to become or remain members of American Fed-eration of Hosiery Workers, Branch 94 and that the respondent willnot discriminate against, any employee because of membership or,activity in that organization ;(e)Notify the Regional Director for the-Tenth Region in writingwithin ten (10) days from the date of the receipt of this order whatsteps the respondent has taken to comply, herewith.INTERMEDIATE REPORTMr. Alexander E. Wilson,Jr., andMr. Ralph L Wh,ggmns,for the Board.Mr. R. R., Kramer, Mr. Walter D. De ,Vault,and,Mr. Berry Williams,ofKnoxville,Tenn., for the respondent.Mr. H. G. B.'KingandMiss Virginia LeeRoberts, of Chattanooga, Tenn, forthe Union.STATEMENT OF THE CASEUpon a charge duly filed May 21, 1942, by American Federation of HosieryWorkers, Branch 94, affiliated with the Congress of Industrial Organizations,herein called the Union, the National Labor Relations Board, herein called theBoard, by its Regional Director for the Tenth Region (Atlanta, Georgia), issuedits complaint,dated May 21, 1942, against Holston Manufacturing Company,Knoxville, Tennessee, herein called the respondent, alleging that the respondenthad engaged and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (3), and (5), and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat 449, herein called the Act. Copiesof the complaint,accompanied by notice of hearing,were duly servedupon therespondent and the Union.In respect to the unfair labor practices, the complaint alleged in substance (1)that since July 20, 1939, the respondent interfered with, restrained,and coercedits employees in the exercise of the rights guaranteed in Section7 of the Actby a variety of statements,warnings,and threats,including statements urgingemployees to abandon a strike called by the Union; (2) that from and at alltines after July 20, 1939, the respondent refused to bargain collectively withthe Union although that organization then and thereafter represented a majorityof the, employees in an appropriate collective bargaining unit ; (3) that by theforegoing conduct the respondent had engaged in unfair labor practices violativeof Section 8 (1) and (5) of the Act; (4) that on August 31, 1939, a largenumber of the respondent's employees went on strike because of the foregoingunfair labor practices; (5) that on and after January 12, 1940, when the strikewas terminated,all of the employees who had gone on strike applied,for rein-statement to their former or substantially-equivalent positions,but a largenumber of such employees were refused reinstatement by the respondent because"of their union membership and activity; and (6), that by reason of the conduct HOLSTON MANUFACTURING COMPANY61set forth in (5) above,* the respondent had engaged in further unfair laborpractices, in violation of Section 8 (1) and (3) of the Act.In its answer to the' complaint, filed May 30, 1942, the respondent admittedvarious of the allegations of the complaint, but denied that it had engaged inany of the unfair labor practices alleged.Pursuant to notice a hearing was held between June 4 and 17; 1942, at Knox-ville,Tennessee, before the undersigned, the Trial Examiner duly designatedby the Chief Trial Examiner.The Board, the respondent, and the Union wererepresented by, counsel and participated in the hearingFull opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.On June 5, 1942, the undersignedgranted a motion' by counsel for the Board and counsel for the respondent toadjourn the hearing until June. 15, 1942.At the close of the Board's casefollowing the adjournment, the undersigned, without objection, granted a motionby counsel for the Board to amend the complaint to conform to the proof. Atthe same time the undersigned denied a motion of the respondent to dismissthe complaint for failure of proof.At the close 'of the hearing the partieswaived oral argument before the undersigned.All parties were afforded anopportunity to file briefs with the undersigned.A brief on behalf of therespondent was filed on July 16, 1942.Upon the entire record thus made, and from his observation of the witnesses,the undersigned, in addition to the foregoing, makes the following:FINDINGS OF FACTI `IHE BUSINESS OF THE RESPONDENTThe respondent, a Tennessee corporation having its principal office, plant,and place of business at Knoxville, Tenn , is engaged in the manufacture, sale,and distribution of men's and boys' hosiery.During the year 1941, approxi-mately 14 9 percent of the raw materials used by the respondent, chiefly cottonyarns having a total value of $519,09164, were acquired by it from points outsidethe State of Tennessee. In the same period, 99 percent of the respondent's fin-ished products, having a'total value of $1,030,40186, were sold and shipped byit to points outside the State of Tennessee.IITILE ORGANIZATION INVOLVED;American Federation of Hosiery Workers, Branch 94, is a labor organizationaffiliated with the Congress of Industrial Organizations. It admits to member-shipproduction and maintenance employees of the respondent, excludingclerical and supervisory employees..IIITHE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively; interference, restraint, and coercion1,The appropriate unitItwas stipulated at the hearing that, at all times material herein on andafter August 7, 1939, all of the production and maintenance employees of therespondent, excluding clerical= and, supervisory employees, constituted a unit ofemployees appropriate for purposes of collective bargaining, within the meaningof Section 9 (b) of the Act. The undersigned so finds. 62DECISIONSOF NATIONAL2.Representation by the Union of a majority in the appropriate unitItwas stipulated at the hearing that, at all times material herein on andafter August 7, 1939, the Union represented a majority of the' employees inthe appropriate unit, and that, by virtue of Section 9 (a) of the Act, was theexclusive representative of all employees in the unit for purposes of collectivebargaining with respect to rates of pay, wages, hours of employment, and otherconditions of work. , The undersigned so finds._3.The refusal to bargain ; interference, restraint, and coercion(a)Chronology of events(1)The August 1939 negotiationsIn a prior proceeding against the respondent instituted under Section 10 ofthe Act, the Board, on July 20, 1939, issued a decision and order directing therespondent, upon request, to bargain collectively with the Union and to embodyany understanding reached thereby in a written, signed contract.' On July 31,1939, the respondent notified the Union that, it was prepared to enter into.collective bargaining negotiations in accordance with the provisions of theorder of the Board. The Union immediately indicated its readiness to negotiate,requesting that a conference be held for that purpose.In August 1939, three meetings were held between representatives of therespondent and of the Union.The first meeting was held on August 7. TheUnion was represented by Edward F. Callaghan, second vice president of theAmerican Federation of Hosiery Workers, and Frank Bradshaw, a representativeand former president of the Union. The respondent was represented by JosephP.Gaut, its president and general manager ; Lucien C Greene, its sepretaryand superintendent ; J.W. Pickell, its auditor 'and cost accountant ; andWalter D. DeVault, its attorney and a member of its Board of Directors.Atthe outset, Callaghan tendered Gaut a proposed contract which embodied thedemands, of the UnionThe contract was read in its entirety and each of itssections was then discussed separately.Section I of the contract proposed bythe Union provided that neither of the parties would exercise their rights op-pressively in dealing with each other and that neither would in any mannercoerce or intimidate any of the -employees. , This was not satisfactory to therespondent.Gaut insisted that, in addition, this section should in terms pro-vide that the Union would not coerce or intimidate the respondent.Gaut testi-fied that he desired such provision because the Union was "trying" to intimidatethe respondent.However; when asked at the hearing to state any particular-of such action by the Union, Gaut replied, "No: ^ I can't make any statementin regard to that." Section 2 of the Union's proposal provided for the recognitionof the Union by the respondent as exclusive bargaining representative of theemployees throughout the life of the agreement, the initial term of which was to,extend for 1 year.Gaut would not agree to this provision.He proposed, ashe testified, that recognition of the Union be limited to the life of the contract"'oror until such time as the company had reason to believe that the union did notrepresent a majority of the workers."Although neither Gaut nor any other'The rorder of the Board in that case rested upon the finding thatthe respondent had'violated Section 8 (1) and (5) of the Act by refusing to embody any, understanding whichmight be reached between it and the Union in a written, signed contract.,Matterof HolstonManufacturing CompanyandAmerican Federation of Hosiery Workers,13 N. L R.B. 783. HOLSTON MANUFACTURING COMPANY63representative of the respondent had ever questioned or demanded proof of themajority status of the Union, Gaut testified that his insistence upon so limit-ing the term of recognition was based upon the fact that the respondent "neverthought" that a majority of the employees favored the Union and "didn't knowwhat changes would take place."Section 3 of the Union's proposed contract provided for the maintenance ofunion membership. It read : "The Company agrees that all of its employeeswho are, and those that shall hereafter become members of the Union, shall re- -main members of the Union during the life of this agreement."The unionrepresentatives pointed out that this clause was a prevalent feature of collectivebargaining contracts in the hosiery industry and that it was "the best means ofkeeping the contract in order and in effect."According to Gaut, the respondentrejected this provision because "it had no way of enforcing such an agreementas that, and the company did not believe 'it was proper for, it to require anyworker to join any union or any other organization." In addition, as Callaghantestified,Gaut declared, over the disavowal of the union representatives, thatsuch an agreement was tantamount to or would lead to a closed shop, and thatthe respondent was "not going to be the means of helping the organization in anyway " 2 Section 4 provided for the check-off of dues from the wages of unionmembers.upon the written authorization of such members.Gaut opposed thisprovision for substantially the same reasons that he had rejected Section 3_Gaut testified :...the first reason I gave was that it would entail additional expense, and,I didn't want to do it for that reason ; and another reason was, I wasopposed to it, and I think it is only a step in the direction of a closed shop,and I was opposed to a closed shop.Further, as Gallaghan testified, Gaut repeated that the acceptance of thisprovision "meant that the company was helping to promote the organization "Section 5 provided for an 8-hour day and a 40-hour week, with compensationat time and a half for overtime.Gaut objected to this provision.He ad-mitted that the mill ordinarily operated on an 8-hour day, 40-hour week basisbut refused to commit the plant to such schedule since "in a pinch" it "occasion-ally" was necessary to operate some departments longerThe union representa-tives advised Gaut that they would be willing to modify the union proposal onthis subject to conform with the respondent's existing practice in such depart-ments, with time and a half to be paid only for overtime worked in excess ofthe prevailing work day or week. Gaut insisted, however, that he would notconcede more than the federal law required in this regard ; that the respondentreserved the right to operate at straight time on a 9-hour day, 44-hour weekbasis, as the Fair Labor Standards Act then permitted.The respondent alsorefused, to agree to Section 6 of the proposed contract which provided for a 15percent wage increase. In reply to the Union's contention that the wages paidby the respondent were below the scale paid by other mills, Gaut stated thatthe respondent could not afford to increase its labor costs because of the highlycompetitive market in which it operated, and that, in fact, it had investigatedthewage scales of its competitors and found that' its wages were "in line."On cross-examination, Gaut admitted that the investigation to which he referred,and upon the basis of which he discussed wages with the Union, had been con-ducted in 1934, five years prior to the conference with the Union.S,Gaut sought to have it appear at the hearing that the Union desired the respondent torequire all new employees hired by it to become members of the Union,but admitted that,In'fact,the Union never insisted upon such a demand..., 64DECISIONS,OF NATIONALLABOR RELATIONS BOARDSection 7 provided for a commitment by the respondent to respectthe "equaldistributionof work in all departments and seniority rights of the employees,all other things being equal"The respondent did not dispute the propriety ofthis demand. It insisted, however, that it was the best judge as to how the prin-ciple of seniority should be applied. It proposed, therefore, to apply seniority,only in those cases in which the work of employees was performed with "equalefficiency and satisfactionto the Company."This, in the view of the Union,'would effectively nullify the seniority provision since theultimate decision inany case would be "a one-sided affair." In addition, Gaut desired to incorporatethe following sentence in the section regarding equal distribution of work andseniority :"The Company insists that it has always been governed by bothGaut denied that the purposeof this sentence was to impress upon the employees the view that the Unionhad not obtained any concession for them in this regard which they were notalready receiving without the Union.He testified that he only wanted the unionnegotiators to know that.Nevertheless, Gaut further testified: "Well, it lookedto us like the union was trying to leave the impression that we hadn't done that,and they had to force us into a contract to cause us to do that, when we had beendoing it all the time."Section 8 provided as follows : "The Company shall continue to make allproper and reasonable provisions for the safety and health of its employees inits plant during the hours of employment." Although not in disagreement withthe substance of this provision, the respondent, as in the case of Section 7, de-sired to recast the provision to read. "The Company insists that it has alwaysmade all proper and reasonable provisions for the safety and health of its em-ployees in its plant during hours of employment, and it agrees that it will con-tinue to do so."The reason advanced by Gaut for so rephrasing this provisionwas the same as that advanced for the similar revision of Section 7.Section 9 provided for the recognition of five holidays; ' employees required towork on these days were to be compensated at time and a half. The respondentrejected this provision.It desired to continue its existing practice which didnot, penalize employeesdesiringto celebrate these holidays, but allowed thosewho desired to work to do so at their regular rate of pay. In addition to thefact that Section 9 would entail additional labor costs, it was Gaut's positionthat the employees were "pleased" with the arrangement under which the re-spondent operated, depite the fact that their authorized representatives weredemanding more favorable terms. Section 10 recognized the right of the respond-ent-to employ and discharge workers in accordance with the necessities of itsbusiness,provided that discharges were made in good faith and without dis-crimination against union members, and that, upon request, the respondentshow the cause of such discharge to officials of the Union authorized to handlegrievances.The respondent objected to this provision insofar as it requiredthat its reasons for discharge be given to the Union.The respondent wouldonly agree to state its reasons to the union member directly affected.Accord-ing to Gaut, the respondent had been advised by counsel that to give the Unionthe reason for a discharge might subject the company to a damage suit by theworker involved.Section 11 established a procedure for arbitration.According to Callaghan,the respondent would not agree to the principle of. arbitrationat this meetingand refused the Union's proposal outright.Gaut testified that therespondentwas' opposed only to particularfeaturesof the proposedarbitration clause.Tbanks3iving,Christmas,New Years,July 4, and Labor Day. ElHOLSTON MANUFACTURING COMPANY65Under Section 11, there was to be an arbitration board of three members, oneselected by the Union, one by the management, the two were to select a thirdmember, but, in the event they disagreed, the third member was to be selectedby the Director of the Conciliation Service of the United States Department ofLabor.Gaut was opposed to the selection of such third member by the Directorof the Conciliation Service.Further, under Section 11, "any dispute, claim ordifference arising out of or relating to" the agreement would be a proper subjectof arbitration.According to Gaut, the respondent took this to mean that alldifferences between the parties, including the question of a closed shop, wouldbe subject to arbitration.The respondent, Gaut testified, was willing to submitto arbitration differences only regarding the interpretation of the contract andclaims of its breach.Section 12 provided that in carrying out the provisions of the agreement therespondent would be responsible for its supervisory employees and the Unionfor its members, and that both parties would cooperate to see that non-memberscarried out the provisions of Sections 1 and 2 of the agreement. The respondentobjected to the part of this section relating to non-members on the ground, asGaut put it; "we couldn't enforce it."Section 13 provided that the initial term of the agreement was to be 1 year,to be automatically renewed from year to ' year "unless changed or terminatedby mutual consent."Gaut objected that the renewal feature of this section was"one-sided"; as he put it, "it didn't give us a fair chance as the union . . . Ididn't think there was any chance of having any mutual consent."Following the foregoing exposition by the parties of their views regarding the,union's proposal, the meeting adjourned with the understanding, expressed byGaut, that Gaut would take up the proposed agreement with the respondent'sboard of directors before again meeting with the Union. In fact, as Gaut admit-ted, he did not present the,matter to the board of directors; he testified that hewas the sole representative of the respondent and was fully authorized to signa collective bargaining contract for the respondent without recourse to the boardof directors.'The next meeting was held August 17. The union's proposal was again dis-cussed, but without more progress toward an agreement than obtained at theAugust 7 meeting.At the conclusion of the meeting it was agreed that the re-spondent would draw up a proposed contract containing terms of agreementwhich would be satisfactory to itThis was done, and at the next meeting,held August 24, the respondent presented its proposal to the union representatives.The respondent's proposal merely embodied in written form the views expressedby Gaut at the previous two meetings.Although, as seen above, there was noevidence of any effort on the part of the Union to intimidate or coerce the re-spondent, the respondent's proposal provided that the Union would not intimi-date or coerce the respondent. Such clause had never appeared in any contracttowhich the American Federation of Hosiery Workers or any of its affiliatedlocals had been a party; nor had the respondent theretofore ever charged theUnion with such improper conduct.During the meeting, the respondent's repre-sentatives could justify the provision, on the ground only that the Union insome vague and unparticularized fashion "might" intimidate the respondent.At the hearing, Gaut, as seen above, indicated that the respondent believed the*provision necessary because the Union had been seeking to intimidate the man-agement ; yet Gaut could not specify any detail of such conduct.'The respondent's proposed contract qualified the demand of the Union' forrecognition as exclusive representative of the employees during the life of thecontract, by limiting the duration of such recognition, in the alternative, until504086-43-vol 46--5 660DECISIONS,OF NATIONAL LABOR RELATIONS BOARDsuch time as the respondent had good reason to believe that the Union did notrepresent a majority of the employees 4The respondent was repeatedly requested,but refused to recede from its insistence upon this form of recognition.Despite the fact that the respondent in the main operated regularly on an8-hour day, 40-hour week basis, with occasional exceptions in some departmentstowhich the Union agreed to conform its original demand, the respondentproposed the establishment of a 9-hour day, 44-hour week for all departments,with time and a half to be paid only for work in excess of such hours. Inregard to seniority, the respondent's proposal provided for the application ofseniority only as between employees who were otherwise equally efficient andsatisfactory in the view of the respondent. In regard both to seniority and tomeasures looking toward the safety and health of employees, the proposal ofthe respondent contained declarations setting forth that it insisted it hadalways been governed by these provisions.The respondent's proposal agreed.to recognize the holidays desired by the Union, but made no provision for extracompensation to employees who worked on such days. Further, the respondentagreed that it would not discriminate against union members and that, it would,provide such members with a written statement setting out the reasons fordischarge ; it would not, however, agree to provide the Union with such state-ment.The proposed contract contained a provision for arbitration.Arbitra-tion, however, was limited to the settlement of disputes regarding the interpre-tation of the contract and the breach of its' articles.The initial term of theagreement was 1 year, to be renewed automatically from year to year unlessterminated "by either party."The respondent's proposal made no provisionfor any wage increase and rejected the demand of the Union for maintenanceof membership and check-off of dues. The respondent insisted that the lattertwo demands were tantamount to or would lead to a closed shop, despite Gaut'sadmission at the hearing that in the entire period of these negotiations theUnion never demanded a closed shop.In sum, as Gaut conceded, the agreement tendered the Union by the respondentdid not provide for any alteration in the conditions of employment under whichthe employees were then working. Apart from arbitration the offer of therespondent merely embodied its existing employment practices in contract form.In limiting arbitration to disputes regarding the interpretation and bleach ofthe terms of such contract, the respondent merely offered a procedure for theadjudication of possible claims that it had departed from its existing policy.The respondent's proposal was not acceptable to the Union. According toGaut and Greene, the union representatives insisted unalterably that the re-spondent accept all of the union's demands and stated that unless the respondentdid so the Union would go out on strike. Pickell testified that the representa-tives of the Union stated only that the general membership believed that therespondent had not given "satisfactory consideration" to the union's demands,and that if not given "satisfactory consideration" the members proposed tostrike.The union representatives, on the other hand, denied advising therespondent that there would be a strike if it did not yield on all of the points-requested by the Union.They testified that the respondent's position had beenplaced before the union membership following the August 7 and 17 meetingsThe respondent's proposed provision on this point read in foil as follows :The COMPANY recognizes the UNION as the exclusive collective bargaining agencyin all matters relating to wages, hours and'working conditions, for all productive andmaintenance employees (excepting clerical and supervisory employees) throughout thelife of this agreement, or until such time as the COMPANY has good reason to believethat the UNION does not represent a majority of the workers in the COMPANY. HOLSTON MANUFACTURING COMPANY67and that prior to the August 24 meeting the members had voted to take strikeaction if no further progress were made.They testified further that they toldthe respondent's representatives that they did not believe the management'sproposal would be accepted by the membership because it was "so vastly differ-ent" from the proposal of the Union and failed to concede "a number ofimportant and vital requests."According to their testimony, they stated thatthematter was in the hands of the membership, but they believed a strikewould be called "because of the poor results obtained."As they; testified, theydemanded only that the respondent agree to "some of the things" asked bythe Union, and that "some progress" be made, that "some kind of settlement"be reached, and pointed out that a strike "would be prevented if we made anyprogress whatever."To that end, the uncontroverted evidence shows, the unionnegotiators advised the respondent that they would be willing to submit anyor all of the union's demands to arbitrationThe union representatives testifiedthat they were advised that the respondent's proposal was "fi.ial" and thatthemanagement would "stand by" it and "wouldn't do anything further."Although Gaut denied making such statement, the record is void of anyevidence indicating a willingness by the respondent to yield in any part fromthe proposal tendered by it to the Union.Affirmatively, the evidence indicatesthat the respondent was disposed not only to "stand by',' its "final" offer, butalso was determined at the time not even to discuss the matter further with theunion representatives.On August 30, the uncontroverted evidence shows, a,conciliator of the United States Department of Labor, invited by the Union,called Gaut and asked whether another meeting could be arranged in an effort,to avert strike action.Gaut refused. In all of the circumstances disclosedby the record, and from his observation of the witness, the undersigned creditsthe testimony of the union representatives, as set forth above, in regard to therespective positions of the parties at the August 24 meetingThe undersigned,,accordingly, finds that in placing its offer before the union representatives therespondent declared and intended it to be its one and final proposal of collectivebargaining terms from which it would not yield in any part. The undersignedfurther finds that the Union did not during the course of these negotiationsinsist unalterably upon the acceptance by the respondent of its proposal andthat the Union representatives so advised the respondent..Following the August 24 meeting, the entire matter was placed before theunion membership.A strike vote was taken and carried, and the respondentwas notified of the union's decision to strike.(2)The no-strike petitionsOn August 30, the day Gaut was called upon to meet further with theUnion in an effort to prevent the impending strike, petitions appeared invarious of the plant departments calliiig upon the employees to affix theirsignatures to the petitions if they were opposed to the strike.Mrs. RobertBradshaw, one of the employees, testified that such petition was circulatedthroughout the looping department by one of her fellow employees, LauraCarter, who, during working hours, left her machine' and approached in turneach of the more than 100 girls in the department, soliciting their signaturesto the petition.This activity was carried on in open view of Joe Ferguson,the foreman' in chargeHe made no effort to interfere. Indeed when Mrs.Bradshaw, as she testified, asked Ferguson whether permission had been ob-tained to circulate the petition, as had always been required by the respondent'before any papers could be passed about in the plant, Ferguson replied: "I didnot have anything to do with this paper. . . . I don't know who okehed it." 68DECISIONSOF NATIONALLABOR RELATIONS BOARDMrs. Bradshaw then.called Ferguson's 'attention to the fact that on a pre-'vious occasion he had refused to permit her to circulate a petition in thedepartment regarding the Fair Labor Standards Act, but Ferguson merelyadvised her that he "couldn'thelp it."Mrs. Bradshaw's testimony standsuncontradicted in the record.Ferguson did not testify.PearlAnderson,employed in the knitting department,testified that two of her fellow employees,VestalWhaley and Irene Roberts,shut down their machines and spent aboutone and a half hours circulating like petitions among the 100 workers in thatdepartment.They advised her that there would be "plenty of protection" ifshe came to work in defiance of the strike. Luther Lindsay, foreman of thedepartment,was present while the petition was being circulated.Two of theemployees asked him to stop the circulation of the petition,but Lindsayrefused.Anderson's testimony also was uncontradicted.Lindsay did nottestify.Raymond Noe,foreman of the finishing room, testified that 3 or 4 em-ployees asked his permission to circulate a petition in favor of strike actionand that another group of employees requested permission to circulate thepetition not to strike.In both cases,Noe testified,he stated that there wasnothing he could do about it. Superintendent Greene testified that he knewnothing about the no-strike petitions,that he never saw or authorized theircirculation, and that he was out of town at the time.He testified further that,Gaut was in charge of the plant during his absence and"could have knownabout it."Gaut,however, testified that he never authorized or saw suchpetitions. 'The respondent,in the view of, the undersigned,may not avoid responsibilityfor the circulation of the no-strike petitions.The undersigned is unpersuadedby and does not credit the testimony of Greene and Gaut that the circulationof the petition was unauthorizedThe respondent's normal practice did notpermit the circulation of unauthorized petitions or other papers.Unlessauthorized,therefore, it would appear that the respondent's foremen wouldhave taken steps to prevent the circulation of the'no-strike petitions.Evenin the absence of, any practice in this regard,itwould not seem likely thatthemanagement would have allowed employees to absent themselves fromtheir work, to the extent even of shutting down their machines,in order tosolicit the signatures of other employees in a wholesale canvass, if it did notfully approve of such action.Nor does it appear reasonable to suppose thatsuch action would have been undertaken by any of the employees, -without, atthe , least,the full consent of the management.In the circumstances, therank and file of employees could not be expected to view the solicitation oftheir signatures to the no-strike petitions except as meeting with approvalof the respondent or, indeed,as having been undertaken at its request.Nordoes the undersigned credit the testimony of Noe that he was requested toallow the circulation of strike petitions in his department.He could notname a single individual claimed by him to have requested such permission.If, as Noe testified,he did not forbid such circulation,itwould appear entirelylikely that the proponents of the claimed strike petition would have proceededto secure its"circulation.The record, however, does not contain any evidencethat such petition was circulated in the plant at any time. In all of thecircumstances disclosed by the record,the undersigned finds that the circu-lation of the no-strike petitions was authorized, approved by, and attributableto the respondent. HOLSTON MANUFACTURING COMPANY69(3)Negotiations during the strike period and the contract of January 1940In accordance with the vote taken by the unionmembersfollowing theAugust 24 meeting with the respondent, the strike went into effect on August31.Three days later the plant shut down. Operations were not resumed untilOctober 25. Immediately prior to the resumption of operations,ameetingbetween representatives of the respondent and a committee of theUnion washeld as a result of the efforts of Williams, a conciliator of theUnited StatesDepartment of Labor.Williams was not presentsince, asboth Gaut andGreene testified, Gaut refused to meet with the Union in thepresence of theconciliator.At the meeting Gaut proposed that the strikersreturn to work.The union committee suggested that the parties first "attemptto reach somekind of a settlement on the Union proposal."On this point Gaut replied thathis proposal "still stood," that it was his "final offer" and "thepeople couldaccept it or else the mill would run without an agreement." According toGaut's notes of what occurred, the meeting concludedas follows :Mr. Abbott [a member of the Union committee] then askedifa dis-interested party could be brought in to help get the two sides together.Mr. Gaut replied that the mill would do anything it could forits employees,ours people were satisfied, but the trouble was caused by outsiders whowere getting a salary for it. Bradshaw [the Union representative whoparticipated in the August negotiations] said he guessed thatmeant him.Mr. Gaut said it did.Through the Intervention of the Mayor of Knoxville, further meetings betweenthe parties were held in late October and early November. Little, however, wasaccomplished.At the last meeting the -Union desired the attendance of Hoffman,first vice president of the American Federation of Hosiery Workers, who wasan expert in the seamless hosiery field in which the respondent was engaged.Gaut refused to meet with Hoffman present. At an earlier meeting, the Mayorhad- limited the number of representatives to partake in the meetings to threeindividuals on each side.There was conflicting testimony as to whether theUnion, in compliance with the 3-man rule, offered' to withdraw one of its otherrepresentatives in order to allow Hoffman to be present.Gaut admitted, how-ever, that be would have objected to Hoffman in any event. ' He testified thatbe "didn't want an outsider to come in."Finally, as a result of meetings arranged by Conciliator Williams, an agree-ment between the parties was reached and signed on January 12, 1940. Theagreement, as amended February 16, 1940, provided for the settlement of thestrike and embodied terms governing collective bargaining relations and condi-tions of employment.The provisions relating to the strike called for itsimmediate termination, and the reinstatement of the 'strikers upon -application.Reinstatement was to be effected as rapidly as the respondent had need for thestrikers in the order of their departmental seniority, without, however, requiringthe respondent to discharge employees hired for the first time during the strike.The other provisions of the agreement concerned the terms discussed by theparties prior to the strike.The provision regarding coercion of the respondentby the Union was eliminated.Recognition of the Union as exclusive bargain-ing representative, however, was limited to "the life of this agreement, or untilsuch time, as the Company has reason to believe that the Union does notrepresent a majority of the employees coming within the scope of this agree-ment, and has requested'the National Labor Relations' Board to hold an electionto determine the question, and until sixty (60) days after the making of such 70DECISIONSOF NATIONALLABOR RELATIONS BOARDrequest, if the National Labor Relations Board shall not sooner hold and makeits report of such election,or certify Second Party[the Union]."Provision was made for a 9-hour day,42-hour,week, with time and a half tobe paid'for work in excess of such hours.The respondent agreed to respect theprinciples of equal distributionofwork andseniority and to make proper,provisionfor the safety and healthof the employees In this regard, theagreement contained statements setting out*that the respondent"insists" that it,'always" was governed by these principles and "always"made proper provisionfor safety and health.The respondent recognized the holidays requested by theUnion and agreed to pay time and a half for work performed on such days.The parties agreed to submit the question of wage rates to the United StatesDepartment of Labor ; if it were found by the Department that the averagewages,paid by specified mills were in excessof the wages paid by therespondent,itwas agreedthe respondentwould increase its wages accordingly.Therespondent agreed not to discriminate against union members and to furnishemployees with a written statement of the reasons for discharge.Provisionalso was made for the arbitration of any dispute' "as to the interpretation of-'this agreement,`or claim of the breach thereof bythe Company."The term ofthe agreement was for 1 year, automatically renewable from year to year unlessterminated by bppropriate notice of either party prior to the expiration of any'annual period..In addition to the foregoing;the agreementprovidedthat the Union would-withdraw and not thereafter file charges relating to any matters occurringprior to the execution of the agreement.The parties operated under the contract from January12, 1940, untilJanuary12, 1942, when it was terminated at the option of the Union.In this period,representatives of the Unionhandleda, considerable number of grievances onbehalf of the employees.In meeting with the union representatives to discussgrievances,Superintendent Greene for a considerable period, ending, as hetestified,inMarch 1941,required the union committee to stand in the passageway,outside his office and to speak'to him through a small window looking into hisoffice.The union representatives testified that under this procedure a full discus-sion was seriously handicapped,since only one of their number at a time could seeand carry on any conversation with Greene.After repeated complaints regard-ing this practice,Greene adopted the procedure of meeting with the unioncommittee in the passageway outside his office:But no chairs were providedthe committee and discussion with Greene was constantly interrupted by personsusing the passageway leading to and from- the mill proper.At no time didGreene invite the committee into his office.During the life pf the contract,a considerable number of matters not adjustedbetween Greene and the union committee were referred to and disposed of byarbitration.No wage increase was ever put into effect under the terms of the contract.Awage survey was undertaken and a report made to the parties by representativesof the Department of Labor showing that the respondent'swages were lessthan those paid in the mills with which comparison was to be made under the.terms of the contract.The respondent maintained,however, that the surveycontract required the comparison to be based only upon wages paid for theproduction of goods of the same kind and quality that the respondent manufac-tured.The Department of Labor, apparently, was not prepared to conduct sucha survey.The matter was never submitted to arbitration. HOLSTON MANUFACTURING COMPANY71(b)Concluding findings(1)The refusal to bargain prior to the strikeExamination of the record of events prior to the strike on August 31, 1939,discloses,'in the vie* of the undersigned, a failure on the part of the respondentto comply with the obligation imposed upon it by the Act to bargain collectivelywith the representative chosen by a majority of its employees. Satisfaction-ofthat obligation, or course, does not require an employer to capitulate to thedemands addressed to him. It does, however, require that he accord fullrecognition to the collective bargaining representative of his employees and thathe undertake with that representative in good faith to explore the total situationpresented with the sincere purpose of finding a common ground of understanding.While purporting to accord recognition to the Union as exclusive bargainingrepresentative in accordance with the, terms of the Act, the respondent soughtto limit the duration of such recognition to such time, short of the life of anycontract which it might enter into with the Union, as it had reason to believethat the Union no longer represented a majority of the employees.By virtueof its uncontested majority standing, however, the Union was entitled to' exclu-sive recognition for a reasonable period of definite duration.The respondentcould not, consistently with its obligation under the Act, require the Union tocondition its right to be recognized as statutory representative upon theuncontrolledopinionofthe respondentregarding its status as-majority repre-sentative.The term of recognition insisted upon by the respondent subjected tothe respondent's will alone the basic right of the Union to represent theemployees.Wheneverthe respondent- chose , to believe the Union no longerrepresented a majority, however unfounded such belief might be, the terms ofthe' respondent's proposed -agreement would require the Union to surrender itsright to recognition.The respondent's position would accord the Union littlemore than recognition at will.To countenance such a stand would, in the viewof the undersigned, be in defiance of the fundamental policy and purpose ofthe Act.That policy and purpose, as set out in Section 1 of the Act, con-templated stabilization of the relationship between employers and employees"by encouraging practices fundamental to the friendly adjustment of industrialdisputes . . . and by restoring equality of bargaining power between employersand employees." It appears plain, however, that stability may not be achieved,nor equality of bargaining power established, if the right of duly designatedbargaining representatives to act for employees is subject to the constant threatof unlimited and uncontrolled challenge by.the employer.Recognition qualifiedin the form tendered by the respondent is not recognition at all. It is onlythe semblance of recognition from which the substance has been extracted.A labor organization which knows that its right Jo be recognized as anaccredited bargaining representative is defeasible at the will of the employercannot treat with an employer upon a basis of equality ; nor may it be viewedby the employees as an effective instrument for achieving their desires.Anyrelationship between an employer and a labor organization holding so tenuousa tenure rests upon the most insecure of foundations and falls far short ofachieving the stabilization of relations which the Act was designed to establish.The statute clearly imposes duties consistent with its purpose. Insistence byan employer that it will recognize the representative of his employees for suchperiod ashemay have reason to believe it represents a' majority contravenesthe statutory purpose. It neither creates nor maintains a relationship betweenthe employer and the bargaining representative which is conducive to thesuccessful operation of the bargaining process. If that process is* to operate I72DECISIONS OF NATIONAL LABOR RELATIONS BOARDat all, the, representative of the employees must be recognized as such for areasonable period of definite duration."An employer who is willing only togrant less than this cannot be held to have fulfilled the statutory obligation,encompassed by the duty to bargain collectively.The demand of the Unionfor unqualified recognition for the 1-year term of the contract was entirelyreasonable.Employers who have fully accepted the principle and procedure'oftrue collective bargaining have never hesitated to grant recognition coextensivewith the term of the collective bargaining contracts to which they are parties.That is normal and accepted practice.The Board has given full effect to thatpractice by refusing, in the absence of special circumstances, to entertainpetitions for the investigation and certification of representatives under Section9 prior to the imminent expiration of existing bargaining agreements.Con-comitantly, the policy of the Board has been to give full effect to its certificationsof representatives for reasonable periods, ordinarily one year.This policy ofthe Board it rooted in the recognition that otherwise the procedure of collectivebargaining is illusory and the achievement of industrial stabilization impossible.The refusal of the respondent, to accord recognition to the Union for the termof the contract can only be viewed as a rejection by it of the entire process ofcollective bargaining.This appears to be especially true in view of the showingthat, in withholding the recognition to which the Union was entitled' as of right,the respondent was not motivated by the good faith required of it under thestatute in treating with 'the representative of its employees.The respondentat no time questioned, or, so far as appears, had reason to question, the factthat the Union represented a majority of its employees. In the prior unfairlabor practice proceeding, it stipulated that to be the fact as early as 1938.It again stipulated that to be the fact during the period covered by the presentproceeding.Despite these stipulations, Gaut insisted that the reason he wouldnot accord the Union full recognition was that he "never thought" the Unionrepresented a majority of the workers, a palpable pretext, in the view-of theundersigned, to cover the respondent's lack of good''faith in dealing with theUnion.A' finding that the, respondent refused to bargain with the Union is, moreover,warranted upon this record wholly apart from the question of recognition.Therespondent's part in the negotiations prior to the strike was marked, in the viewof the undersigned, by a steadfast resistance, in large'part, not to the demandsof the Union, but t6 the Union itself, as representative of the employees.Therespondent did'not participate in the negotiations in a good faith effort to arriveat an understanding with, the Union.While going through the form of bargaining,itwas determined, the record shows, to yield nothing to the Unionin variancewith existing conditions of employment, and at every point, as where the demandsof the Union did not require alteration of existing conditions, to make it clearthat the Union had achieved nothing for the employees which they did not alreadyhave without the Union. Thus, for example, while not opposed to the, Union'sdemands regarding the equal division of work, seniority, and safety measures,the respondent would not agree to the embodiment of such terms in contract formwithout inclusion of an express statement of its "insistence" that it had "always"operated under such conditions.The appearance of such statements in a formalcontract would be extraordinary in any circumstances. At the very least, Gaut'sown testimony in this connection establishes that the purpose of the statementswas to make it clear to the union representatives that they were gainingnothing.° SeeMatterofWoodsideCotton Mills CompanyandTewtileWorkers Organizing Commit-tee,21 N L R B. 42.In Matter of McQuay-Norris Manufacturing CompanyandUnitedAutomobile Workers of America, Local No.$26, 21 N. L. R. B. 709. HOLSTON MANUFACTURING COMPANY73that the respondent was not already giving the employees without the intercessionof the Union. That would be equally clear to the employees reading such state-ments in the contract.Gaut's' own further testimony makes plain that therespondent was interested only in dissipating any "impression" the employeesmight have that these provisions were gained for them by the UnionSuch con-duct clearly was intended to undermine the prestige of the Union among theworkers, and indicates the antithesis of the good faith which is mandatory innegotiations under the Act.The record compels a like conclusion in regard to the respondent's refusal toaccede to the request of the Union that it be supplied with a statement of thereason for discharge of the employees it represented.The ground for such arefusal advanced by the respondent, that it might thereby be subjected to adamage suit by the employees involved, appears to the undersigned only as a flimsyexcuse to cover in fact the desire of the respondent to subordinate the role ofthe Union in its relations with the employees and the management. Such provi-sions are a normal feature of collective bargaining contracts.The respondent'sposition in this regard is allied with its insistence that the employees were"pleased" to work on holidays, although their chosen representative was thenrequesting on their behalf that the management honor holidays and pay time anda half for work performed on'such days. In both cases the respondent undertookto view the Union as an interloping stranger speaking on its own behalf and havingno real connection with its employees.Lack of good faith on the part of the respondent is further shown by its insistenceupon a provision against coercion and intimidation of the management by theUnion.As seen above, Gaut testified that he believed such provision necessarybecause the Union was "trying" to intimidate the respondent.Yet, Gaut could notpoint to any particular act of such conduct,by the Union. In these circumstances,it can only be concluded that in raising the subject at all the respondent sought toinject a false issue in the negotiations.That also would appear to be true of therespondent's consistent efforts to convert the demands for maintenance of member-ship and check-off of dues into a, closed shop issue In any event, the refusal ofthe respondent to agree to those demands at least in part because it did not want"to be the means of helping the organization in any way" only illustrates furtherits preoccupation, not with the merits of the demands of the Union, but with theposition of the Union as representative of the employees. In sum, the record ofthe negotiations prior to the strike demonstrates, as Gaut's own notes expresslyindicated of the negotiations thereafter held, that "the mill would do anything itcould for its employees, ten times more for, them than it would for an outsider,"in disregard of the fact that the outsider was the duly designated representativeof the employees.The respondent's relations with the Union in this period,viewed in their totality, fall far short of the minimal standards prescribed by theAct and encompassed in the term collective bargaining.In all of the circumstances presented, the undersigned finds that the respondenton August 7, 1939, and at all times thereafter prior to the strike on August 31,1939, refused- to bargain collectively with the Union in good faith as exclusiverepresentative of its employees in an appropriate unit, and has thereby interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.(2) The no-strike petitionsAlthough the Union was the authorized bergaining representative of theemployees, and the respondent knew that the Union was taking concerted actionagainst it, as was its unquestionable right under the Act, the respondent authorizedand approved of the circulation of petitions requesting the employees,to register 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir disapproval of the strike. In so doing, the respondent sought to undercutthe authority of the Union as exclusive representative of the employees.Therespondent clearly intended by dealing directly with the employees to secure theirdefection from the Union,; that very day, as seen above, it had rejected the Union'soffer to meet in, an effort to avert impending strike action.The respondent'sconduct in connection with the no-strike petitions amounted to an effort to secureabandonment of the Union at a critical period in its relations with therespondent,and reflected further upon the good faith of the respondent in the4bargainingnegotiations. In all of the circumstances presented, the undersigned finds that, byauthorizing and approving the circulation of the no-strike petitions, the respondentinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, and that, by simultaneously rejecting therequest of the Union to meet in an effort to avoid the strike, further refused tobargain collectively with the Union in good faith.(3) The strike caused by the refusal to bargainThe evidence clearly demonstrates that the strike commencing on August 31,1939, was caused by the respondent's refusal to bargain. The undersigned finds nomerit in the contention, urged by the respondent in its brief, that an impasse innegotiations was reached only because the Union insisted upon acceptance of itsdemands for maintenance of membership,the check off of union dues,and a wageincrease.It is, of course, true that the Union did not offer to recede from these'demands.The record plainly shows, however, that the position of the Union wasnot unalterable, that it sought to discover a common ground of agreement withthe respondent, that toward that end it offered to submit any or all of itsdemands to arbitration; that it asked of the respondent only that "some progress"be made and"some kind of settlement"be effected with regard to"some of thethings" it demanded, .and that it finally advised the respondentthat a strike"would be prevented if we made any progress whatever." Indeed, when theUnion submitted a request to the respondent that a further meeting be held afterAugust 24, in an effort to avert strike action, the respondent refused. Throughoutthe negotiations prior to the strike the respondent evidenced its willingness onlyto "stand by" its one and "final" offer.As found above, the conduct of theispondent constituted an unlawful' refusal by it to bargain collectively with theUnion in good faith.Upon the totality of the circumstances herein disclosed, theundersigned-finds that the strike of the respondent's employees commencingAugust 31, 1939, was caused by the unfair labor practices of the respondent inrefusing to bargain collectively with the Union in good faith.(4)The refusal to bargain during and following the strikeThe negotiations during and following the strike period show no basic alter-ation in the respondent's conception of the part required of it in the collectivebargaining process.At the meeting following the resumption of mill opera-tions the respondent merely reiterated that its earlier proposal still constitutedits "final offer" which the Union could accept or reject as it pleasedThe re-upon its will. -Indeed, it was at this meeting that the respondent openly showedits hand and its lack of good faith in treating with the Union. According toGaut's own notes of what occurred, Gaut, alone fully authorized to deal for themanagement,announced that the respondent would do "ten times more" forthe employees than it would for "an outsider,"i.e.;the Union or its repre-sentativesNor does the record reveal any material change on the'part of HOLSTONMANUFACTURING COMPANY -75the respondent during the negotiations at which the Mayor of Knoxville pre-sided.Without regard for the fact that the Union was entitled to choose foritself the personnel to speak for it in negotiations with the respondent, Gautrefused to meet with the Union if it were represented by Hoffman.The onlyreason forwarded for assumption of the right to dictate who should representthe employees,an unlawful intrusion in any circumstances,was the fact thatHoffman was "an outsider."In the negotiations leading to the execution of the contract of January 12,1940,the respondent granted some substantive concessions which it had there-tofore withheld.It prevailed, however, in withholding any right of the Union toreceive directly from the management the reasons for the discharge of em-ployees.Itwas successful in including among the provisions regarding workdistribution,seniority,and health and safety,a statement of its "insistence"that it had"always" operated in accordance with the terms of those provisions.It refused,moreover, to accord full recognition of the Union as bargainingrepresentative for, a reasonable period of definite duration.If in the opinionof the respondent the Union no longer represented a majority of the em-ployees, it was not bound,under the terms of the agreement,to continue torecognize the Union beyond 60 days after any request of the respondent, ad-dressed to the Board,to hold an election.Although altered in form, therecognition accorded the Union by the respondent did not in substance differ'materially from the recognition offered,at the outset of negotiations prior tothe strike.The right of the Union to recognition by the respondent, indecisive part, was still subject to the view ofthe respondentregarding theUnion's majority status regardless of what the facts actually might be in thatregard.If the Board did not deem it proper to hold an election,or if theBoard undertook to conduct an election but did not issue a report or certifica-tion within 60 days, the right of the Union to recognition would be at an end.Following the execution of the contract,the respondent continued to evidenceits resistance to the Union and unwillingness to accept it upon a plane of equality,by refusing,as seen above,tomeet with it, in the adjustment of grievances,under conditions which would make full and proper discussion,possible.The facts,in the view of the undersigned,speak for themselves.Forreasons already sufficiently detailed, and upon all of the circumstances dis-,closed by the record,the undersigned finds that at all times during and follow-ing the strike, commencing on August 31, 1939, the respondent refused tobargain collectively with the Union in good faith as the exclusive representa-tive of its employees in an appropriate unit, and has thereby interfered with,restrained,and coerced its employees in the exercise of the rights guaranteed'in Section 7 of the Act._B. DiscriminationThe strike terminated on January 12, 1940. Thereafter,a large number ofthe striking employees applied for reinstatement.Since, as found above, thestrikewas caused by unfair labor practices,the striking employees were en-titled to reinstatement,and the respondent was under a duty to offer rein-statement to the strikers upon their application,displacing,ifnecessary, allpersons first hired during the strike to fill positions formerly held by thestrikers.This the respondent failed to do. It agreed to, and in fact did, re-instate striking employees in the order of their departmental seniority only'to the extent that vacancies existed without the displacement of any individualsfirst hired during the strike to fill positions theretofore held by the strikers.'The record shows that the respondent followed this practice throughout theentire period following the strikedownto and including the date of the hear-' 76DECISIONSOF NATIONALLABOR RELATIONS. BOARDing.The failure of the respondent to reinstate the striking employees whomade application therefor,by displacing persons first hired during the strikeperiod constituted,as the Board-has uniformly held, a discriminatory prefer-ence of a kind which discourages union membership and activity.In all of the circumstances presented,the undersigned finds that by refusingreinstatement to the striking employees,who on and after January12, 1940,applied therefor,the respondent discriminated in regard to the hire and tenureof employment of such employees,thereby discouraging membership in theUnion, and interfering with, restraining,,and coercing its employees in theexercise of the rights, guaranteed,in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that'the activities of the iespondent set forth inSection III above, occurring in connection with the operations of the respondentdescribed'in Section I above, have a close, intimate,and substantial relationto trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow ofcommerce..iV.THE REMEDYHaving found that-the respondent has engaged in certain'unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action which the undersigned finds will effectuate thepolicies of the Act. In so doing the undersigned has,given full considerationto the fact that the agreement of January 12, 1940, between the respondent andthe Union,provided that the Union would withdraw any charges then pendingwith the Board and would not thereafter file' further charges regarding anymatter occurring prior to January 12, 1940.In proper cases, particularly if theagreement is concluded with the safeguard of the presence of a governmentalrepresentative;the Board,in'the exercise of its discretion,has refused to disturbthe' settlement.The Board,'however, was not a party to the agreement in thiscase.As in the case of all agreements purporting to settle disputes in whichunfair labor practices are involved, the agreement must be carefully scrutinized.Upon careful examination of all of the circumstances here involved,the under-signed is of the opinion and finds that the purposes of the Act will not be effectuatedby withholding the power of the Board to remedy the unfair labor practices com-mitted by the respondent to the extent that the public interest in the matterrequires.The undersigned has found that on August 7, 1939, and at all times thereafter,the respondent has refused to bargain collectively with the Union in good faithas exclusive representative of its employees in an appropriate unit. In order tocorrect the situation and to effectuate the policies of the Act by restoration,insofar as may be possible,'of thestatus quoexisting prior to the respondent'sunfair labor practices,the undersigned will recommend that, upon request, therespondent bargain collectively with the Union in good faith as exclusive repre-sentative of all of the employees in the appropriate unit in respect to rates ofpay, wages,hours, and other terms and conditions of employment.The undersigned has also found that the respondent discriminated in regardto the hire and tenure of its striking employees who applied for but were refusedreinstatement on and after January 12,1940.Although,the agreement of Jan-nary 12, 1940,may be construed as constituting a waiver on the part of the Unionfor reinstatement of the striking employees by displacement of persons first hiredduring,the strike,the undersigned finds that it would not, in the circumstances1 IHOLSTON MANUFACTURING COMPANY-77of this case, effectuate the policies of the Act to give effect to such waiver.Even'if this were not so, the undersigned, entirely independently of any discriminationagainst such employees, and for the, reasons that it would be in proper aid of therecommendation that the respondent bargain collectively with the Union andthat effectuation of the policies of the Act requires restoration of thestatus quoexisting prior to the respondent's commission of unfair labor practices, wouldrecommend that such employees be offered reinstatement. Accordingly, theundersigned will recommend that the respondent offer reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniorityand other rights and privileges, to those employees who went on strike on August31, 1939, and who have applied for but have not been offered reinstatement, dis-missing if necessary any persons hired by the respondent after August 31, 1939,the date of the strike, and not in the employ of the respondent on that date. Ifthereupon,, because of a reduction in force, there is not sufficient employmentavailable for the employees to be offered reinstatement, all available positionsshall be distributed among all employees, without discrimination against anyemployee because of his union affiliation or activities, following such a system ofseniority or other non-discriminatory practice to such extent as has heretoforebeen applied in the conduct of the respondent's business.Those employees, ifany, remaining after such distribution, for whom no employment is immediatelyavailable, shall be placed upon a preferential list and offered employment in theirformer or substantially equivalent positions as such employment becomes avail-able and before other persons are hired for such work, in the order determinedamong them by.such system of seniority or other non-discriminatory practice ashas heretofore been followed by the respondent.In view of the fact, however, that the Union made no complaint and filed nocharges with the Board for more than,2 years after entering into the agreementof January 12, 1940, and because, in the view of the undersigned, it would noteffectuate the policies of the Act so to require, the undersigned will not recom-mend that the respondent make whole the striking employees found to havebeen discriminated against for any period prior to the filing of the charge inthis case.In order to effectuate the policies of the Act, the undersigned willrecommend only that the respondent make whole those employees who wenton strike on August 31, 1939, and who have applied for but have not been offeredreinstatement, for any loss of pay they may have suffered by reason of therespondent's refusal, if any, to reinstate them,' as provided above, by paymentto each of them of a sum of money equal to that which he would normally haveearned as wages during the period from May 21, 1942, to the date of the respond-ent's offer of reinstatement or placement on a preferential list, less his netearnings,' if any, during such period.Upon the foregoing findings of fact, and upon the entire record in the case,the undersigned makes the following :E By "net earnings" is meant earnings less expenses, such as for transportation, room, amtboard,incurredby an employee in connection with obtaining work and working elsewherethan for the respondent, which would not have been incurred but for the unlawful disciimn'a-tion of his hire or tenure of employment and the consequent necessity of his seeking employ-ment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Car-penters andJoiners of America, Lumber and Sawmill Workers Union,Local 2,90, S N L R 13.440.Monies received for work performed upon Federal, State, county, municipal, or otherwork-relief projects shall be considered as earningsRepublic Steel Corporation v NationalLaborRelations Board,311 U. S. 7 78DECISIONSOF NATIONALLABOR RELATIONS BOARDCONcLusIONs OF LAW1.American Federation of Hosiery Workers, Branch 94, affiliated with 'theCongress of Industrial Organizations, is a labor organization, within the meaningof Section 2 (5) of the Act.2.By refusing to bargain collectively with the Union in..good faith as exclu-sive representative of all of the employees in the appropriate unit, the respond-ent has engaged and is engaging in unfair labor practices, within the meaningof Section 8 (5) of the Act.3.By discriminating in regard to the hire and tenure of employment of itsstriking employees who applied for but were refused reinstatement on and afterJanuary 12, 1940, the respondent has engaged and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the.Act, the respondent has engagedand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.5.The foregoing unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act..RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, Holston Manufacturing Company,Knoxville, Tennessee, and its officers, agents, successors, and assigns, shall:1: Cease and desist from :(a)Refusing to bargain collectively with American Federation of HosieryWorkers, Branch 94, in good faith as the exclusive representative of its em-ployees within the appropriate bargaining unit in respect to rates of pay, wages,hours of employment, and other conditions of employment ;(b)Discouraging membership in American Federation of Hosiery Workers,Branch 94, or any other labor organization of its employees, by discrimina-tion in regard to hire, tenure, or any term or condition of their employment(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form, join,,or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining and other mutual aid or protection as guaranteed in Section 7 ofthe Act.2.Take the following, affirmative action which the undersigned finds willeffectuate the policies of the National Labor Relations Act:(a)Upon request, bargain collectively with American Federation of HosieryWorkers, Branch 94, in good faith as the exclusive representative of its em-ployees in the appropriate unit in respect to rates of pay, wages, hours ofwork, and other conditions of employment ; '(b)Offer td those employees who went on strike on August 31, 1939, andwho have applied for and have not been offered reinstatement, immediate andfull reinstatement to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges, in the mannerprovided in the section entitled "The remedy" above ; and place those employeesfor whom employment is not immediately available upon a preferential list inthe manner set forth in said section, and thereafter, and in said manner, offerthem employment as it becomes available ; HOLSTON MANUFACTURING COMPANY79(c)Make whole the employees specified in paragraph 2 (b) above, for anyloss of pay they may have suffered by reason of the respondent's refusal, ifany, to reinstate them, as specified in said paragraph 2 (b) above, by pay-ment to each of them of a sum of money equal to that which each would nor-mally have earned as wages, during the period from May 21, 1942, to the dateof the respondent's offer of reinstatement or placement upon a preferential list,less his net. earnings, if any, during said period ;(d)Post immediately in conspicuous places throughout its plant, and main-tain for a peiiod of, at least sixty (60) consecutive days from the date ofposting, notices to its employees stating (1) that the respondent will notengage in the conduct from which it is recommended that it cease and desistin paragraphs 1 (a), (b), and (c) hereof; (2) that the respondent will takethe affirmative action set forth in paragraphs 2 (a), (b), and (c) hereof; and(3) that the respondent's employees are free to become or remain membersof American Federation of Hosiery Workers, Branch 94, and that the respond-entwill not discriminate against any employee because of membership oractivity in that organization;-,(e)Notify the Regional Director for the Tenth Region in writing withinten (10) days from the date of this Intermediate Report what steps therespondent ha"s.taken to comply herewith.the receipt of this Intermediate Report the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended-any party may withinthirty (30) days from the,date of the entry of the order transferring the caseto the Board, pursuant to Section 32 of Article II of said Rules and Regula-tions, file with the Board, Shoreham Building, Washington, D C, an originaland four copies of a statement in writing setting, forth such exceptions to the"Intermediate Report or to any other part of the record or proceeding (includ-ing rulings upon all motions or objections) as he relies upon, together withthe original and four copies of a brief in support thereof. `As further pro-vided in said Section 33, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Boardwithin twenty (20) days after the date of the order transferring the case tothe Board.SAMUEL EDES,Trial Examiner.Dated'August 21, 1942